DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-12, and 14-17 are allowed.

Claims 1-4, 6-12, and 14-17 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Prediction of Copper Grade at Flotation Column Concentrate Using Artificial Neural Network”, Nakhaei et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein optimizing the Key Performance Indicators (KPIs) of the mining and mineral processing operations according to a phase-wise and hierarchical procedures by creating drilling pattern and a preliminary charge pattern, collecting MWD data  for estimating geotechnical parameters, designing a preliminary charge plan including charge mix for each hole, estimating fragment size distribution (FSD) to simulate the expected KPIs of hauling costs, stockpile throughput, flyrock size, velocity and range and cost of explosive in order to estimate energy consumption, screening efficiency, particle size distribution using physics based and hybrid models to obtain optimized charge plan and set points of process parameters that globally minimize a customized objective function expressed in terms of KPIs of interest as cited in independent claims 1, 9, and 17.

Instead, Nakhaei et al. disclose industrial collected data in column flotation plant used for concentrate Cu grade prediction using neural network (NN) in order to optimize process parameters.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864